Citation Nr: 1515888	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1968 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  While the Veteran has recently moved, it appears that jurisdiction of this case still resides with the RO in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received in June 2014 the Veteran indicated that he had moved (permanently) and would be unable to attend a previously scheduled (July 2014) Board video hearing.  The Veteran requested that his Board video hearing be rescheduled at a VA location closest to his new home.  In this regard, in June 2014 the Veteran submitted a request for change of address (VA Form 20-572).

The Veteran has requested a Board video hearing before a Veterans Law Judge via video conference at a VA location closest to his new permanent home address.  As such, this case must be remanded to the RO to arrange for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing (at a VA location closest to his new address as indicated on the June 2014 VA Form 20-572) before a Veterans Law Judge via Video Conference following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




